FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 11/10/2022, has been entered. 
Claims 1-3, 5-16 and 18-23 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. (US Pub. No. 2016/0079164 A1), hereafter referred to as Fukuzumi, in view of Park et al. (US Pub. No. 2016/0204111 A1), hereafter referred to as Park.

As to claim 1, Fukuzumi discloses a method for forming a memory device (figs 6-7; [0011]), comprising:
forming one or more peripheral devices (fig 6, devices 77) on a first substrate (W2);
forming a plurality of memory strings (fig 3, MS on W1) on a second substrate (fig 6, W1);
positioning the plurality of memory strings above the one or more peripheral devices (fig 6, MS in the element 1 are above device 77), wherein the second substrate (W1 portion layer 10) is above the plurality of memory strings (MS in element 1);
joining the plurality of memory strings (MS in element 1) and the one or more peripheral devices (77); 
thinning the second substrate (fig 7, substrate W1 is thinned by removing layer 10 [0092]), so that a remaining portion of the second substrate forms a silicon layer ([0026] silicon layer BG) above the plurality of memory strings (fig 3 shows BG above MS when rotated according to figures 6-7); and 
forming a third interconnect layer (figs 1-8, interconnect layer 72) above the silicon layer (silicon layer BG). 
Fukuzumi does not disclose wherein the memory strings are NAND memory strings and wherein the silicon layer is a single crystalline silicon layer.  
Nonetheless, Park discloses a memory string that is formed as a NAND memory string (figs 1-2; [0064]) and wherein a single crystalline silicon layer is used as the silicon layer in the memory device ([0133]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of Fukuzumi as a NAND memory string with a single crystalline silicon layer as taught by Park since the NAND memory string with single crystalline silicon layer allows for forming a highly effective non-volatile layout with the semiconductor material with good electron mobility properties. 

As to claim 2, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above). 
Fukuzumi further discloses prior to the joining of the plurality of memory strings and the one or more peripheral devices, forming a first interconnect layer for the one or more peripheral devices (fig 6 shows before the joining of W1 and W2, forming interconnections 76 for the peripheral devices 77). 

As to claim 3, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi further discloses prior to the joining of the plurality of memory strings and the one or more peripheral devices, forming a second interconnect layer for the plurality of memory strings (fig 6 shows before the joining of W1 and W2, forming interconnections 73 for the memory strings element 1). 

As to claim 7, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).  
Fukuzumi further discloses forming an alternating conductor/dielectric stack on the second substrate (fig 4, W1 includes stack WL/40). 

As to claim 8, Fukuzumi in view of Park disclose the method of claim 7 (Paragraphs above).
Fukuzumi further discloses wherein forming the plurality of memory strings comprises forming a semiconductor channel extending vertically through the alternating conductor/dielectric stack (fig 4, semiconductor channel 20; [0035]). 

As to claim 9, Fukuzumi in view of Park disclose the method of claim 8 (Paragraphs above).
Fukuzumi does not disclose the epitaxial layer in contact with the semiconductor channel and the single crystalline silicon layer because Fukuzumi does not teach the single crystalline silicon layer. 
Nonetheless, Park further discloses wherein forming the plurality of NAND strings comprises forming an epitaxial layer in contact with the semiconductor channel and the single crystalline silicon layer ([0155]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the semiconductor channel regions of Fukuzumi by epitaxial growth from the single crystalline silicon layer of Park since this will improve the characteristics of the semiconductor channel material. 

As to claim 10, Fukuzumi in view of Park disclose the method of claim 9 (Paragraphs above).
Fukuzumi further discloses wherein forming the plurality of memory strings further comprises forming an isolation region and a doped region in the second substrate (fig 6, BG includes Boron doping [0026] and isolation region is the region outside of the region BG that surrounds the contact opening 95 shown in fig 7). 

As to claim 11, Fukuzumi in view of Park disclose the method of claim 7 (Paragraphs above).
Fukuzumi further discloses forming a plurality of contacts (fig 6, 62) that extend vertically, wherein each of the plurality of contacts comprises an end in contact with a conductor layer of the alternating conductor/dielectric stack (fig 6, WL; [0058]). 

As to claim 12, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi further discloses wherein thinning the second substrate comprises one or more of grinding, dry etching, wet etching, and CMP the second substrate ([0091]). 

As to claim 21, Fukuzumi in view of Park disclose the method of claim 3 (Paragraphs above).
Fukuzumi further discloses forming contacts (91) to connect the first interconnect layer (interconnects 76 for peripheral devices 77) and the third interconnect layer (interconnects 66/73 for MS). 

Claim(s) 15, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Sakakibara et al. (US Pub. No. 2019/0043830 A1), hereafter referred to as Sakakibara.

As to claim 15, Fukuzumi discloses a method for forming a 3D memory device (figs 6-7; [0011]), comprising:
forming a doped region in a first substrate (fig 6, doped region BG on substrate W1; [0026]=silicon layer with boron dopant);
forming, on the doped region (fig 6, BG), an alternating conductor/dielectric stack (WL; [0024]); 
forming memory strings (MS shown in fig 3 and [0023]) and a third contact (fig 6, contact 64) extending vertically through the alternating conductor/dielectric stack (memory string MS shown in figure 3; [0023]), wherein the third contact (64; [0058]) and the memory strings (fig 3, memory strings MS shown in contact with BG) contact the doped region (BG);
forming, on the first substrate (W1), a first interconnect layer (73) above the memory strings (MS through the word electrode stack WL);
forming a peripheral device (77) on a second substrate (W2);
forming, on the second substrate (W2), a second interconnect layer (76) above the peripheral device (77); 
bonding the first substrate (W1) and the second substrate (W2), so that the first interconnect layer (73) is above and in contact with the second interconnect layer (fig 7, layer 76); and 
forming a third interconnect layer (72) on a second side (top) of the first substrate (W1) that is opposite to the first side (bottom).
Fukuzumi does not explicitly disclose that the boron impurities are doped from a first side to form the doped region. 
Nonetheless, Sakakibara discloses wherein a source region of a substrate is formed by doping from a first side (fig 2, doped source semiconductor layer 112; [0049], [0071]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the source doped region of the substrate taught in Fukuzumi by doping the semiconductor layer as taught by Sakakibara since this will provide a high quality conductive region in the semiconductor substrate. 

As to claim 20, Fukuzumi in view of Sakakibara discloses the method of claim 15 (paragraphs above).
Fukuzumi further discloses wherein bonding the first substrate and the second substrate comprises bonding the first and second substrates by hybrid bonding ([0085]-[0090]; these paragraphs do not explicitly state hybrid bonding but the process described is considered to be hybrid bonding). 

As to claim 22, Fukuzumi in view of Sakakibara disclose the method of claim 15 (Paragraphs above).
Fukuzumi further discloses wherein the forming of the first interconnect layer comprises forming the first interconnect layer in contact with the third contact and the memory strings (interconnect 76 to 74a to 62 and 72). 

Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Sakakibara and further in view of Park.

As to claim 16, Fukuzumi in view of Sakakibara disclose the method of claim 15 (paragraphs above).
Fukuzumi further discloses after bonding the first substrate and the second substrate (fig 7, W1 and W2; [0090]), thinning the first substrate ([0091]) to form a silicon layer (fig 7, layer BG; [0026]). 
Fukuzumi does not disclose that the silicon layer is a single crystalline silicon layer. 
Nonetheless, Park discloses wherein a silicon layer on a memory array stack is a single crystalline silicon layer (figs 1-2; [0064] and [0133]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of Fukuzumi in view of Sakakibara as a NAND memory string with a single crystalline silicon layer as taught by Park since the NAND memory string with single crystalline silicon layer allows for forming a highly effective non-volatile layout with the semiconductor material with good electron mobility properties. 

As to claim 18, Fukuzumi in view of Sakakibara and Park disclose the method of claim 16 (paragraphs above).
Fukuzumi further discloses forming, prior to bonding the first substrate and the second substrate (fig 6, before bonding W1 to W2), a first contact (figs 1 and 6, CL) extending vertically through the alternating conductor/dielectric stack (WL) and in contact with the first interconnect layer (73). 

As to claim 19, Fukuzumi in view of Sakakibara and Park disclose the method of claim 18 (paragraphs above).
Fukuzumi further discloses forming, after bonding the first substrate and the second substrate (fig 9, after W1 is bonded to W2), a second contact (121) extending vertically through at least part of the silicon layer (BG) and in contact with the first contact (CL) so that the third interconnect layer (72) is electrically connected to the first interconnect layer (73). 

Claim(s) 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Park and further in view of Watanabe et al. (US Pub. No. 2019/0157324 A1), hereafter referred to as Watanabe.

As to claim 5, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein the joining the plurality of NAND strings and the one or more peripheral devices comprises joining via a thermal treatment. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) using a thermal treatment ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the thermal treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park since this will form secure and long lasting connection between substrates.  

As to claim 6, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein the joining the plurality of NAND strings and the one or more peripheral devices comprises joining via a plasma treatment. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) using a plasma treatment ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the plasma treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park since this will form secure and long lasting connection between substrates.  

As to claim 13, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein joining the plurality of NAND strings and the one or more peripheral devices comprises forming chemical bonds between dielectric materials on the first substrate and the second substrate. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) by a plasma bonding process ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the plasma treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park such that chemical bonds occur between the insulating layers since this will form secure and long lasting connection between substrates.  

As to claim 14, Fukuzumi in view of Park disclose the method of claim 1 (Paragraphs above).
Fukuzumi in view of Park do not disclose wherein joining the plurality of NAND strings and the one or more peripheral devices further comprises causing a physical inter-diffusion of conductor materials on the first substrate and the second substrate. 
Nonetheless, Watanabe discloses a bonding process of two substrate (fig 5C, 20 and 30) that similarly joins interlayer dielectric layers (32/24) and conductor layers (37/26) by inter-diffusion of the bonding materials ([0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the diffusion treatment of Watanabe to join the conductor and dielectric layers of Fukuzumi in view of Park since this will form secure and long lasting connection between substrates.  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Sakakibara, Park and further in view of Cui et al. (US Patent No. 9,960,181 B1), hereafter referred to as Cui.

As to claim 23, Fukuzumi in view of Sakakibara and Park disclose the method of claim 19 (Paragraphs above).
Fukuzumi further discloses forming an isolation region  in the first substrate (W1) from the first side (fig 9, isolation region formed in W1, specifically, region in the layer with BG that isolates conductor 121 from short circuiting to the conductor BG); 
after forming the alternating conductor/dielectric stack, forming the first contact into the isolation region (fig 9, first contact 121 formed into the isolation region of W1). 
Fukuzumi does not explicitly disclose that the isolation region of the first substrate is formed prior to forming the alternating conductor/dielectric stack.  
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the doped and isolation regions in an underlying substrate layer before forming a plurality of stacked layers on top since this will simplify the manufacture of the device. 
Furthermore, Fukuzumi does not disclose that the first contact extends through the alternating conductor/dielectric stack. 
Nonetheless, Cui discloses wherein a backside contact via structure (figs 18-19, 76) extends through an alternating conductor/dielectric stack (101) instead of through the region adjacent to the stack as shown in Fukuzumi.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the contact through the alternating conductor/dielectric stack in the structure of Fukuzumi as taught by Cui since this will allow for the placement of the conductive via structure to be formed closer to the memory component region and therefore allow for forming a memory structure with a smaller horizonal footprint. 

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
Applicant argued that Park is not relied upon to disclose the features of claim 1. 
Examiner disagrees because Park has been relied upon to disclose the features of claim 1. 
Applicant’s arguments with respect to claim(s) 15-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0206886A1 and US Pub. No. 2017/0062470A1 are pertinent prior art references that teach single crystalline silicon substrate layers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/8/2022